Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 13, 15, 22, 24, 27, 28, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants admitted prior art (AAPA) in view of Tatebayashi (7788931) and Karafillis (8388308).
Regarding claims 1 and 22, AAPA discloses a compressor bleed apparatus, comprising: a compressor (24, fig 1) comprising one or more rotors (32, fig 1) mounted for rotation about a central axis (A, fig 1) and enclosed in a compressor casing (28, fig 1); a bleed slot (70, fig 1) passing through the compressor casing; an outer wall (30, fig 1) defining, in cooperation with the compressor casing, a plenum (62, fig 1) surrounding the compressor casing; a single offtake pipe (64, fig 2) extending through the outer wall and communicating with the plenum, the outer wall having no other offtake pipes extending therethrough; and wherein the bleed slot comprises a plurality of individual apertures (72, fig 2) extending around the entire circumference of the compressor casing,  each of the plurality of individual apertures communicating with a local plenum volume and formed of a constant area shape (72, fig 2), wherein the plurality of individual apertures includes all the individual apertures extending completely around the entire circumference of the compressor casing, wherein the first aperture is disposed near the circumferential location of the single offtake pipe and the second aperture is disposed opposite the first aperture.
AAPA does not disclose wherein the plenum and the outer wall has a non-axisymmetric structure about the central axis and the plenum is not centered about the central axis, the plenum with a first volume at a location distant and opposite from a circumferential location of the single offtake pipe and a second volume at locations near and surrounding the circumferential location of the single offtake pipe, the second volume being greater than the first volume and wherein the second volume is shaped to be indifferent to a direction of the rotation of the one or more rotors; each of the plurality of individual apertures communicating with a varying local plenum volume surrounding and in a vicinity of each of the plurality of individual apertures, wherein the size of each of the plurality of individual apertures near the circumferential location of the single offtake pipe progressively increases from a first flow area of a first aperture to a second flow area of a second aperture, the first flow area being the smallest flow area of all the plurality of individual apertures, and the second area being the larges flow area of all of the plurality of individual apertures, and wherein the first aperture has a diffuser shape, wherein the shape of each of the plurality of individual apertures other than the first aperture is selected from the group consisting of a nozzle, a diffuser, and a constant shape.
Tatebayashi teaches a bleed slot with a plurality of non-axisymmetric individual apertures (comprised of apertures A, B, and C, fig 5), wherein the air bleed plenum (11, fig 5) and the outer wall (fig 3, 5f, the outer all forms both the top side and the front and back sides, and since the invention has the inner wall 10 being constructed as a ring, in order to have the flow area change around the circumference of the plenum, the outer wall would have to change in some way to make room for the extra plenum volume) has a non-axisymmetric structure about the central axis and the plenum is not centered about the axis, the plenum is configured so that the volume of the plenum varies locally in direct proportion to the distance from the nearest offtake pipe indifferent to a direction of the rotation of the one or more rotors (col 8, lines 10-22, the bleed air plenum area gradually increases in size from further away from the offtake pipe to close to the offtake pipe, therefore as more air enters the plenum the plenum size and volume increases proportionally), wherein each of the plurality of individual apertures is disposed between adjacent apertures and each of the plurality of individual apertures differs in a size (see difference in airflow through A, B, C, fig 5), from size of the adjacent apertures (A, B, C, fig 5) so the plurality of individual apertures near the circumferential location of the single offtake pipe progressively increases from the first flow area to the second flow area (A, B, C, fig 5) further away from the offtake pipe.

    PNG
    media_image1.png
    330
    372
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed plenum disclosed by AAPA by having the bleed plenum and bleed apertures be non-axisymmetric with the largest volume plenum volume and smallest aperture size at a location near the offtake pipe and a smaller volume and larger aperture size further away defined by the amount of air flowing through the bleed plenum based on the teachings of Tatebayashi. Doing so would decrease backpressure from the flow of the air (col 8, lines 33-51), as suggested by Tatebayashi. When this teaching is combined with AAPA, since AAPA has a single main offtake pipe with no offtake pipe across from it, the first volume at a location distant and opposite of the circumferential location of the single offtake pipe would have the smallest volume, while the second volume at a location closest to the offtake pipe would have the largest volume. The second volume would be shaped indifferent to a direction of the rotation of one or more of the rotors, and each of the plurality of individual apertures communicating would communicate with a varying local plenum as the volume of air is constantly changing in a vicinity of each of the plurality of individual apertures.
Karafillis teaches wherein the bleed slot is configured as a plurality of individual apertures arrayed around the circumference of the compressor casing (col 3, lines 45-50), wherein each of the plurality of individual apertures has different shapes (181, fig 5, 183, fig 6) from the adjacent apertures (161, 162, 163, 164, fig 4 all have different slot shapes, therefore when combined with AAPA and Tatebayashi all the different individual apertures have different aperture shapes) and customized to achieve a desired static pressure uniformity and mass flow rate (col 3, lines 54-57, pressure losses are minimized when having a uniform static pressure and mass flow rate), the shape selected from the group of a nozzle (nozzle is simply a shape used to control fluid flow, thus Karafillis meets this limitation) and a diffusor (area increasing towards the exit, therefore would act as a diffusor), wherein the first aperture closest to the offtake pipe has a diffusor shape (181, fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the individual bleed slots of AAPA by instead of having all the individual bleed slots having a constant area shape, having the shape of each of the plurality of apertures differ from the adjacent apertures by selecting from the shape of a nozzle and a diffusor, with the first aperture near the circumferential location of the single offtake pipe having a diffusor shape. Doing so would allow design the bleed flow area in such a way to recover pressure losses associated with extraction (col 3, lines 54-57), as suggested by Karafillis.

Regarding claim 8, AAPA does not disclose wherein the outer wall incorporates an outward bulge near a circumferential location of the single offtake pipe.
Karafillis teaches bleed slot wherein outer wall (see annotated fig 4 below) incorporates an outward bulge (see annotated fig 4 below) near a circumferential location of an offtake pipe (see annotated fig 4 below), the outward bulge not being located in the offtake pipe (see annotated figure below, the offtake pipe is being defined as the constant area pipe after the bulge, and the bulge being part of the outer wall that leads into the offtake pipe).

    PNG
    media_image2.png
    330
    335
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer wall of AAPA by an outward bulge near the offtake pipe based on the teachings of Karafillis. One of ordinary skill in the art would recognize that putting a bulge before an offtake pipe would stabilize the flow by reducing flow discontinuities as it changes direction. 

Regarding claims 13 and 27 AAPA discloses a compressor bleed apparatus, comprising: a compressor (24, fig 1) comprising: an upstream portion (32. Fig 1) having an axial-flow compressor, and a downstream portion (46, fig 2) having a centrifugal flow compressor; and one or more rotors (32, fig 1) mounted for rotation about a central axis (A, fig 1) and enclosed in a compressor casing (24, fig 1), the compressor casing having a main body (28, fig 1) and an outer skirt (30, fig 1); a bleed slot (70, fig 1) passing through the main body of the compressor casing, the bleed slot being between the upstream and downstream portions; an annular plenum (62, fig 1) defined by the main body, outer skirt, and a shroud assembly (58, fig 1) adjoining the compressor casing; a single offtake pipe (64, fig 2) communicating with the annular plenum, the single offtake pipe extending through the outer skirt, the outer skirt having no other offtake pipes extending therethrough; wherein the bleed slot comprises a plurality of individual apertures (72, fig 2) of a constant area shape.
AAPA does not disclose wherein the plenum and the outer wall has a non-axisymmetric structure about the central axis and the plenum is not centered about the central axis, the plenum with a first volume at a location distant and opposite from a circumferential location of the single offtake pipe and a second volume at locations near and surrounding the circumferential location of the single offtake pipe, the second volume being greater than the first volume and wherein the second volume is shaped to be indifferent to a direction of the rotation of the one or more rotors; each of the plurality of individual apertures communicating with a varying local plenum volume surrounding and in a vicinity of each of the plurality of individual apertures, wherein the size of each of the plurality of individual apertures near the circumferential location of the single offtake pipe progressively increases from a first flow area of a first aperture to a second flow area of a second aperture, the first flow area being the smallest flow area of all the plurality of individual apertures, and the second area being the larges flow area of all of the plurality of individual apertures, and wherein the first aperture has a diffuser shape, wherein the shape of each of the plurality of individual apertures other than the first aperture is selected from the group consisting of a nozzle, a diffuser, and a constant shape.
Tatebayashi teaches a bleed slot with a plurality of non-axisymmetric individual apertures (comprised of apertures A, B, and C, fig 5), wherein the air bleed plenum (11, fig 5) and the outer wall (fig 3, 5f, the outer all forms both the top side and the front and back sides, and since the invention has the inner wall 10 being constructed as a ring, in order to have the flow area change around the circumference of the plenum, the outer wall would have to change in some way to make room for the extra plenum volume) has a non-axisymmetric structure about the central axis and the plenum is not centered about the axis, the plenum is configured so that the volume of the plenum varies locally in direct proportion to the distance from the nearest offtake pipe indifferent to a direction of the rotation of the one or more rotors (col 8, lines 10-22, the bleed air plenum area gradually increases in size from further away from the offtake pipe to close to the offtake pipe, therefore as more air enters the plenum the plenum size and volume increases proportionally), wherein each of the plurality of individual apertures is disposed between adjacent apertures and each of the plurality of individual apertures differs in a size (see difference in airflow through A, B, C, fig 5), from size of the adjacent apertures (A, B, C, fig 5) so the plurality of individual apertures near the circumferential location of the single offtake pipe progressively increases from the first flow area to the second flow area (A, B, C, fig 5) further away from the offtake pipe.

    PNG
    media_image1.png
    330
    372
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed plenum disclosed by AAPA by having the bleed plenum and bleed apertures be non-axisymmetric with the largest volume plenum volume and smallest aperture size at a location near the offtake pipe and a smaller volume and larger aperture size further away defined by the amount of air flowing through the bleed plenum based on the teachings of Tatebayashi. Doing so would decrease backpressure from the flow of the air (col 8, lines 33-51), as suggested by Tatebayashi. When this teaching is combined with AAPA, since AAPA has a single main offtake pipe with no offtake pipe across from it, the first volume at a location distant and opposite of the circumferential location of the single offtake pipe would have the smallest volume, while the second volume at a location closest to the offtake pipe would have the largest volume. The second volume would be shaped indifferent to a direction of the rotation of one or more of the rotors, and each of the plurality of individual apertures communicating would communicate with a varying local plenum as the volume of air is constantly changing in a vicinity of each of the plurality of individual apertures.
Karafillis teaches wherein the bleed slot is configured as a plurality of individual apertures arrayed around the circumference of the compressor casing (col 3, lines 45-50), wherein each of the plurality of individual apertures has different shapes (181, fig 5, 183, fig 6) from the adjacent apertures (161, 162, 163, 164, fig 4 all have different slot shapes, therefore when combined with AAPA and Tatebayashi all the different individual apertures have different aperture shapes) and customized to achieve a desired static pressure uniformity and mass flow rate (col 3, lines 54-57, pressure losses are minimized when having a uniform static pressure and mass flow rate), the shape selected from the group of a nozzle (nozzle is simply a shape used to control fluid flow, thus Karafillis meets this limitation) and a diffusor (area increasing towards the exit, therefore would act as a diffusor), wherein the first aperture closest to the offtake pipe has a diffusor shape (181, fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the individual bleed slots of AAPA by instead of having all the individual bleed slots having a constant area shape, having the shape of each of the plurality of apertures differ from the adjacent apertures by selecting from the shape of a nozzle and a diffusor, with the first aperture near the circumferential location of the single offtake pipe having a diffusor shape. Doing so would allow design the bleed flow area in such a way to recover pressure losses associated with extraction (col 3, lines 54-57), as suggested by Karafillis.

Regarding claim 28, AAPA does not disclose wherein the outer wall incorporates an outward bulge near a circumferential location of the single offtake pipe.
Karafillis teaches bleed slot wherein outer wall (see annotated fig 4 below) incorporates an outward bulge (see annotated fig 4 below) near a circumferential location of an offtake pipe (see annotated fig 4 below), the outward bulge not being located in the offtake pipe (see annotated figure below, the offtake pipe is being defined as the constant area pipe after the bulge, and the bulge being part of the outer wall that leads into the offtake pipe).

    PNG
    media_image2.png
    330
    335
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer wall of AAPA by an outward bulge near the offtake pipe based on the teachings of Karafillis. One of ordinary skill in the art would recognize that putting a bulge before an offtake pipe would stabilize the flow by reducing flow discontinuities as it changes direction. 


Regarding claims 15 and 31, AAPA discloses a method of bleeding air a compressor (24, fig 1) comprising one or more rotors (32, fig 1) mounted for rotation about a central axis (A, fig 1) and enclosed in a compressor casing (28, fig 2), the method comprising: bleeding air from the compressor casing into a plenum surrounding the compressor casing through a plurality of individual apertures (72, fig 2) and subsequently into a single offtake pipe (64, fig 2) communicating with the plenum, the single offtake pipe extending through an outer wall (30, fig 2), the outer wall defining, in cooperation with the compressor casing, the plenum, the outer wall having no other offtake pipes extending therethrough.
AAPA does not disclose wherein the plenum and the outer wall has a non-axisymmetric structure about the central axis and the plenum is not centered about the central axis, the plenum with a first volume at a location distant and opposite from a circumferential location of the single offtake pipe and a second volume at locations near and surrounding the circumferential location of the single offtake pipe, the second volume being greater than the first volume and wherein the second volume is shaped to be indifferent to a direction of the rotation of the one or more rotors; each of the plurality of individual apertures communicating with a varying local plenum volume surrounding and in a vicinity of each of the plurality of individual apertures, wherein the size of each of the plurality of individual apertures near the circumferential location of the single offtake pipe progressively increases from a first flow area of a first aperture to a second flow area of a second aperture, the first flow area being the smallest flow area of all the plurality of individual apertures, and the second area being the larges flow area of all of the plurality of individual apertures, and wherein the first aperture has a diffuser shape, wherein the shape of each of the plurality of individual apertures other than the first aperture is selected from the group consisting of a nozzle, a diffuser, and a constant shape.
Tatebayashi teaches a bleed slot with a plurality of non-axisymmetric individual apertures (comprised of apertures A, B, and C, fig 5), wherein the air bleed plenum (11, fig 5) and the outer wall (fig 3, 5f, the outer all forms both the top side and the front and back sides, and since the invention has the inner wall 10 being constructed as a ring, in order to have the flow area change around the circumference of the plenum, the outer wall would have to change in some way to make room for the extra plenum volume) has a non-axisymmetric structure about the central axis and the plenum is not centered about the axis, the plenum is configured so that the volume of the plenum varies locally in direct proportion to the distance from the nearest offtake pipe indifferent to a direction of the rotation of the one or more rotors (col 8, lines 10-22, the bleed air plenum area gradually increases in size from further away from the offtake pipe to close to the offtake pipe, therefore as more air enters the plenum the plenum size and volume increases proportionally), wherein each of the plurality of individual apertures is disposed between adjacent apertures and each of the plurality of individual apertures differs in a size (see difference in airflow through A, B, C, fig 5), from size of the adjacent apertures (A, B, C, fig 5) so the plurality of individual apertures near the circumferential location of the single offtake pipe progressively increases from the first flow area to the second flow area (A, B, C, fig 5) further away from the offtake pipe.

    PNG
    media_image1.png
    330
    372
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed plenum disclosed by AAPA by having the bleed plenum and bleed apertures be non-axisymmetric with the largest volume plenum volume and smallest aperture size at a location near the offtake pipe and a smaller volume and larger aperture size further away defined by the amount of air flowing through the bleed plenum based on the teachings of Tatebayashi. Doing so would decrease backpressure from the flow of the air (col 8, lines 33-51), as suggested by Tatebayashi. When this teaching is combined with AAPA, since AAPA has a single main offtake pipe with no offtake pipe across from it, the first volume at a location distant and opposite of the circumferential location of the single offtake pipe would have the smallest volume, while the second volume at a location closest to the offtake pipe would have the largest volume. The second volume would be shaped indifferent to a direction of the rotation of one or more of the rotors, and each of the plurality of individual apertures communicating would communicate with a varying local plenum as the volume of air is constantly changing in a vicinity of each of the plurality of individual apertures.
Karafillis teaches wherein the bleed slot is configured as a plurality of individual apertures arrayed around the circumference of the compressor casing (col 3, lines 45-50), wherein each of the plurality of individual apertures has different shapes (181, fig 5, 183, fig 6) from the adjacent apertures (161, 162, 163, 164, fig 4 all have different slot shapes, therefore when combined with AAPA and Tatebayashi all the different individual apertures have different aperture shapes) and customized to achieve a desired static pressure uniformity and mass flow rate (col 3, lines 54-57, pressure losses are minimized when having a uniform static pressure and mass flow rate), the shape selected from the group of a nozzle (nozzle is simply a shape used to control fluid flow, thus Karafillis meets this limitation) and a diffusor (area increasing towards the exit, therefore would act as a diffusor), wherein the first aperture closest to the offtake pipe has a diffusor shape (181, fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the individual bleed slots of AAPA by instead of having all the individual bleed slots having a constant area shape, having the shape of each of the plurality of apertures differ from the adjacent apertures by selecting from the shape of a nozzle and a diffusor, with the first aperture near the circumferential location of the single offtake pipe having a diffusor shape. Doing so would allow design the bleed flow area in such a way to recover pressure losses associated with extraction (col 3, lines 54-57), as suggested by Karafillis.

Regarding claim 30, AAPA does not disclose wherein the outer wall incorporates an outward bulge near a circumferential location of the single offtake pipe.
Karafillis teaches bleed slot wherein outer wall (see annotated fig 4 below) incorporates an outward bulge (see annotated fig 4 below) near a circumferential location of an offtake pipe (see annotated fig 4 below), the outward bulge not being located in the offtake pipe (see annotated figure below, the offtake pipe is being defined as the constant area pipe after the bulge, and the bulge being part of the outer wall that leads into the offtake pipe).

    PNG
    media_image2.png
    330
    335
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer wall of AAPA by an outward bulge near the offtake pipe based on the teachings of Karafillis. One of ordinary skill in the art would recognize that putting a bulge before an offtake pipe would stabilize the flow by reducing flow discontinuities as it changes direction. 

Claims 6, 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Tatebayashi and Karafillis, as applied to claims 1, 13, and 15 above, further in view of McGreehan (5209633).
Regarding claims 6, 19, and 29, AAPA does not disclose wherein at least one of the plurality individual apertures has a flow area which increases or decreases in a direction from an inlet of the individual aperture to an outlet of the individual aperture.
McGreehan teaches a compressor housing wherein an individual bleed aperture has a flow area which decreases in a direction from an inlet of the individual aperture to an outlet of the individual aperture (figure below).

    PNG
    media_image3.png
    304
    793
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bleed slots disclosed by Ronan by having them increase in area from the inlet to the outlet based on the teachings of McGreehan. Doing so would decrease the energy lost in the bleed flow (col 4, lines 6-12), as suggested by McGreehan.

Response to Arguments
Applicants arguments, see applicants’ arguments, filed 4/28/2022 with respect to Tatebayashi not teaching a flow area and aperture size from a location near the single offtake pipe to a location opposite the offtake pipe is not persuasive, because this is not the rejection that is being made. The rejection that is being made is AAPA teaches a single offtake pipe, and Tatebayashi teaches varying the plenum flow area and aperture size in relation to distance from the offtake pipes, so that when this teaching is applied to the AAPA, the bleed passage and aperture size would vary from the location opposite the offtake pipe to the location nearest the offtake pipe in the same manner as claimed. Applicant further argues that the prior art does not teach a non-axisymmetric plenum. This argument is not persuasive as Tatebayashi teaches a non-axisymmetric plenum as stated in the rejection above, as in order to vary the flow area of the plenum it would have to vary around the axis and not be centered about the axis. Applicant further argues that claim 8 is allowable because the cited art does not show an outward bulge as claimed. This argument is not persuasive, because there is nothing in Karafillis saying that the outward bulge shown at 205 may not be part of the outer wall, with the offtake pipe starting after the bulge section.
Applicant’s arguments, see Remarks, 112, filed 8/30/2022, with respect to the 112a rejection of the claims have been fully considered and are persuasive.  The rejection of claims 1, 5, 6, 8, 13, 15, 19, 22, 24, 25, and 27 has been withdrawn. 

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN V MEILLER/Examiner, Art Unit 3741  
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741